     Case 2:18-cv-00091-MHT-SMD Document 75 Filed 09/13/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DARCY CORBITT, et al.,                  )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )       CASE NO. 2:18-cv-91-MHT-SMD
                                        )
HAL TAYLOR, et al.,                     )
                                        )
      Defendants.                       )



                    NOTICE OF SUPPLEMENTAL AUTHORITY

      The Plaintiffs respectfully provide the Court with notice of supplemental

authority, Ray v. Himes, Case No. 2:18-CV-00272 (S.D.Oh. Sept. 12, 2019),

attached as Ex. A, which was decided after the Plaintiffs submitted their Reply to

Defendants’ Opposition to Plaintiffs’ Motion for Summary Judgment, (Doc. 61).

      Ray v. Himes concerns a challenge to Ohio’s policy of not correcting the sex

designation on transgender people’s birth certificates. In its opinion and order, the

Southern District of Ohio denied Defendants’ motion to dismiss. The decision

addressed the plaintiffs’ informational privacy claim, holding that they “have

adequately alleged that Defendants’ Policy of refusing to change birth certificates

to reflect gender identity implicates a release of personal information that is of a

‘sexual, personal, and humiliating nature’ and ‘could lead to bodily harm,’

resulting in a violation of Plaintiffs’ informational right to privacy.” Ray, Case No.


                                            1
     Case 2:18-cv-00091-MHT-SMD Document 75 Filed 09/13/19 Page 2 of 4




2:18-CV-00272 at *23-24; see Memorandum in support of Plaintiffs’ Motion for

Summary Judgment (Doc. 51, ECF 45-50) (arguing that Alabama’s driver’s license

policy violates Plaintiffs’ informational privacy rights).

      Ray provides further support for the Plaintiffs’ argument that Plaintiffs’

Motion for Summary Judgment should be granted, and Defendants’ Motion for

Summary Judgement should be denied.




                                           2
     Case 2:18-cv-00091-MHT-SMD Document 75 Filed 09/13/19 Page 3 of 4




Respectfully submitted this 13th day of September 2019.



                                                 /s/ Brock Boone
                                                 Brock Boone


Brock Boone
Randall C. Marshall
ACLU of Alabama
P.O. Box 6179
Montgomery, AL 36106
bboone@aclualabama.org
rmarshall@aclualabama.org

Gabriel Arkles
Rose Saxe
ACLU LGBT & HIV Project / ACLU Foundation
125 Broad St., 18th Floor
New York, NY 10004
(212) 549-2605
rsaxe@aclu.org
garkles@aclu.org
Admitted Pro Hac Vice




                                       3
     Case 2:18-cv-00091-MHT-SMD Document 75 Filed 09/13/19 Page 4 of 4




                         CERTIFICATE OF SERVICE


I certify that I have, on September 13, 2019, electronically filed the foregoing

pleading with the Clerk of the Court, using the CM/ECF filing system which serve

all counsel of record.




                                                    /s/ Brock Boone
                                                    Brock Boone




                                          4
